04/05/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0011


                                          DA 22-0011


 IN RE ME MARRIAGE OF:                                                          J
                                                                      APR 0 5 2022
 JULIE A. VACCA,                                                    Bowen   Greenwood
                                                                  Clerk of Supreme Court
                                                                     State nf Montana
               Petitioner and Appellee,
                                                                    ORDER
       and

 TIMOMY J. VACCA,

               Respondent and Appellant.


       Before this Court is a Motion to Dismiss Appeal filed by counsel for Appellee Julie
A. Vacca (Julie), pursuant to M. R. App. P. 13(3). Julie states that she contacted self-
represented Appellant Timothy J. Vacca (Timothy) about his position regarding this
motion and that she was unable to reach him. M. R. App. P. 16(1).
       Julie points out that Timothy has not timely filed his opening brief. She states that
Timothy filed his Notice of Appeal on January 6, 2022, and that this Court received the
Ravalli County District Court record on February 9, 2022. She further points out that
Tirnothy did not file his opening brief within the required thirty-day time frame from that
date of February 9. M. R. App. P. 13(1). Julie moves for dismissal of this appeal.
       Julie's motion is well taken. Dismissal of an appeal is appropriate when an appellant
fails to file an opening brief or to seek an extension of time to file a brief. Timothy has
done neither. His opening brief was not filed prior to the March 11, 2022 deadline.
Accordingly,
      IT IS ORDERED that Julie's Motion to Dismiss Appeal is GRANTED and this
appeal is DISMISSED with prejudice.
      The Clerk is directed to provide this Order to counsel of record and to Timothy J.
Vacca personally.     y v,
      DATED this 5 — day of April, 2022.




                                                            Chief Justice




                                                              Justices




                                           2